  Case: 2:19-cv-02006-MHW-EPD Doc #: 59 Filed: 01/21/20 Page: 1 of 3 PAGEID #: 632



LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com


Attorney for Plaintiff
 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO,
                            EASTERN DIVISION


WILLIAM BURKE,                               Case No. 2:19 cv 2006
                     Plaintiff,               NOTICE OF ACCEPTANCE OF DAVID DUKE’S
                                                       OFFER OF JUDGMENT
      v.
ANDREW ANGLIN et. al.                        Judge: Hon. Michael H. Watson
                     Defendants.             Magistrate Elizabeth A. Preston Deavers




                           NOTICE OF ACCEPTANCE OF
                        DAVID DUKE’S OFFER OF JUDGMENT

       Now comes Plaintiff, William Burke, by and through his Attorney, Michael L. Fradin, and for

Plaintiff’s Notice of Acceptance of David Duke’s Offer of Judgment, states as follows:

   1. Pursuant to Federal Rule 68, Plaintiff hereby gives notice that he accepts David Duke’s Offer

       of Judgment attached herein as Exhibit A.

       Wherefore, Plaintiff, William Burke, requests that this Court enter judgment against David

Duke and in favor of Plaintiff in the amount of $5,000.00.

                                                                              s/ Michael L. Fradin
                                                                             Attorney for Plaintiff
                                                             LAW OFFICE OF MICHAEL L. FRADIN
                                                                           Michael L. Fradin, Esq.
                                                                      8401 Crawford Ave. Ste. 104
                                                                                 Skokie, IL 60076
    Case: 2:19-cv-02006-MHW-EPD Doc #: 59 Filed: 01/21/20 Page: 2 of 3 PAGEID #: 633



                                                               Telephone: 847-986-5889
                                                                Facsimile: 847-673-1228
                                                             Email: mike@fradinlaw.com




2
    Case: 2:19-cv-02006-MHW-EPD Doc #: 59 Filed: 01/21/20 Page: 3 of 3 PAGEID #: 634



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on January 21, 2020, Plaintiff’s Notice of Acceptance of David
Duke’s Offer of Judgment was served by electronic mail to counsel for David Duke
(bristowlaw@gmail.com and reo@reolaw.com).

        Plaintiff’s Notice of Acceptance of David Duke’s Offer of Judgment will also be filed
electronically. Notice of this filing will be sent to all parties of record by operation of the Court’s
electronic filing system. Parties may access this filing through the court’s electronic filing system.

                                                            /s/ Michael L. Fradin
                                                            Attorney for Plaintiff




3
